[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
Exhibit 10.8.1
AMENDMENT NO. 4 TO DISTRIBUTION AGREEMENT
This AMENDMENT NO. 4 TO DISTRIBUTION AGREEMENT (this “Amendment”) is made and
entered into as of April 1, 2010 (the “Effective Amendment Date”) by and between
Century Medical, Inc., a Japanese corporation with its principal place of
business located at 1-6-4 Ohsaki, Shinagawa-Ku, Tokyo, 141-8588, Japan
(“DISTRIBUTOR”), and Cardica, Inc., a Delaware corporation with its principal
place of business located at 900 Saginaw Drive, Redwood City, California 94063
USA (“COMPANY”).
1 R E C I T A L S
     WHEREAS, DISTRIBUTOR and COMPANY have entered into that certain
Distribution Agreement effective as of June 16, 2003, as amended by that First
Amendment to Distribution Agreement entered into March 30, 2007, as further
amended by that Second Amendment to Distribution Agreement dated June 13, 2007,
and as further amended by that Amendment No. 3 to Distribution Agreement dated
January 24, 2008 (collectively, the “Distribution Agreement”);
     WHEREAS, concurrent with the execution of this Amendment, DISTRIBUTOR and
COMPANY are entering into that certain Amendment No. 3 to Convertible
Subordinated Note Agreement, pursuant to which, among other things, the Maturity
Date of the Note (as such terms are defined therein) will be extended; and
     WHEREAS, in connection therewith, DISTRIBUTOR and COMPANY have agreed to
amend certain provisions contained in the Distribution Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions herein set forth, the Parties agree as follows:

A.   Definitions. Unless otherwise defined herein, all capitalized terms in this
Amendment shall have the respective meanings ascribed to them in the
Distribution Agreement.

B.   Amendment to Section 8.1. Section 8.1 of the Distribution Agreement is
hereby deleted in its entirety and replaced with the following provision:

“COMPANY shall sell the Products to DISTRIBUTOR at the prices set forth in
Schedule 1. Payments on purchase orders shall be due at the end of the month
immediately following the month of shipment of the Products to DISTRIBUTOR.
Payment shall be made by wire transfer in U.S. funds to an account designated in
writing by COMPANY. All shipments of Products shall be billed to DISTRIBUTOR at
the price in effect for each Product in accordance with this Section 8.1 and
Schedule 1, on the date of DISTRIBUTOR’s purchase order for such Products.
COMPANY shall have the right to change the prices of the Products no more than
once each Contract Year consistent with prices charged to third-party
international distributors of the Products, taking into consideration such
factors as exchange rates, device-specific reimbursement rates for the Products
in the Territory, if any, competition, and the like, by notifying DISTRIBUTOR in
writing of any such change at least ninety (90) days prior to the effective date
of any

1



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
such change; provided, however, that until the date on which COMPANY repays all
principal and accrued interest under that certain Amended and Restated Note
issued by COMPANY in an aggregate principal amount of $3,000,000 pursuant to
that certain Subordinated Convertible Note Agreement dated June 16, 2003, as
amended by Amendment No. 1 to Convertible Subordinated Note Agreement dated
August 6, 2003, as further amended by Amendment No. 2 to Convertible
Subordinated Note Agreement dated March 30, 2007, and as further amended by
Amendment No. 3 to Convertible Note Agreement of even date herewith
(collectively, the “Note Agreement”), COMPANY shall not raise the prices of any
of the Products listed on Schedule 1. Notwithstanding the foregoing, in no event
shall any price increase exceed [*]% of the then current price for such Product.
DISTRIBUTOR shall have the right to request a change in price, taking into
consideration such factors as exchange rates, device-specific reimbursement
rates for the Products in the Territory, if any, competition, and the like, by
notifying COMPANY in writing of any such request and the reason for such request
which request COMPANY shall consider in good faith.”

C.   Reduction and Maintenance of Current MPL. Notwithstanding Section 8.6 of
the Distribution Agreement, the Parties hereby agree that (1) the MPL currently
in effect for Contract Year 6 shall immediately be reduced to 1,800 units,
(2) the MPL for Contract Year 7 shall be 1,800 units, and (3) COMPANY shall not
increase the MPL until the date on which COMPANY repays all principal and
accrued interest under the Note (as defined in the Note Agreement).

D.   Schedule 1, Products and Prices. Schedule 1 of the Distribution Agreement,
Products and Prices, is hereby deleted and replaced with a new Schedule 1,
attached hereto.

E.   Entire Agreement. Except as specifically modified or amended hereby, the
Distribution Agreement shall remain in full force and effect and, as modified or
amended, is hereby ratified, confirmed and approved. This Amendment and the
Distribution Agreement constitute the entire and final agreement between the
Parties on the subject matter hereof and supersede any and all prior oral or
written agreements or discussions on the subject matter hereof. This Amendment
and the Distribution Agreement may not be modified in any respect except in a
writing which states the modification and is signed by both Parties hereto.

F.   Conflicts. This Amendment shall be governed by all the terms and conditions
of the Distribution Agreement. In the event of any conflict between the terms of
the Distribution Agreement and the terms of this Amendment, the terms of this
Amendment shall control.

[Remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the Effective Amendment Date.

     
COMPANY:
   
 
   
CARDICA, INC.
   
 
   
/s/ Bernard Hausen
 
Name: Bernard Hausen
   
Title: President and CEO
   
 
   
DISTRIBUTOR:
   
 
   
CENTURY MEDICAL, INC.
   
 
   
/s/ Akira Hoshino
 
Name: Akira Hoshino
   
Title: President & CEO
   

3



--------------------------------------------------------------------------------



 



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
2 Schedule 1. Products and Prices

u    $[*] FCA per Pas-Port, Proximal Device.

    In accordance with Section 8.1 of the Distribution Agreement, as amended,
this price shall be valid until the date on which COMPANY repays all principal
and accrued interest under that certain Amended and Restated Note issued by
COMPANY in an aggregate principal amount of $3,000,000 pursuant to the Note
Agreement.

If the selling price to DISTRIBUTOR exceeds [*]% of COMPANY’s average U.S.
selling price, then DISTRIBUTOR shall have the right to discuss pricing matters
with COMPANY. COMPANY shall reasonably disclose its average U.S. selling price
to DISTRIBUTOR upon written request by DISTRIBUTOR.

4